Judgment and order affirmed, with costs.
Hill, P. J.,
Rhodes and Crapser, JJ., concur; Hill, P. J., upon the ground that the injury was received on a portion of defendants’ lands across the highway from the school and playground. It was unfenced and in the state in which nature had left it. Plaintiff was not invited to go thereon more than upon lands owned by a private individual. The injury was received through the act of another pupil, against which defendants could not and did not attempt to guard; McNamee, J., dissents, with an opinion; Heffernan, J., dissents, with an opinion.